 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:19-MC-00113-KJM-AC
12                 Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $7,419.00 IN                      ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                   Defendant.
16

17

18          It is hereby stipulated by and between the United States of America and potential claimant Job
19 Juarez (“claimant”), appearing in propria persona, as follows:

20          1.     On or about April 16, 2019, claimant filed a claim in the administrative forfeiture
21 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $7,419.00 in U.S.

22 Currency (hereafter “defendant currency”), which was seized on February 7, 2019.

23          2.     The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
24 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

25 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

26 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                        1
                                                                               Stipulation and Order to Extend Time
 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline is July 15, 2019.

 4          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 5 August 15, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

10 alleging that the defendant currency is subject to forfeiture shall be extended to August 15, 2019.

11 Dated: 7/10/19                                         McGREGOR W. SCOTT
                                                          United States Attorney
12
                                                  By:     /s/ Kevin C. Khasigian
13                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
14

15

16 Dated: 7/10/19                                         /s/ Job Juarez
                                                          JOB JUAREZ
17                                                        Potential Claimant
                                                          Appearing in propria persona
18
                                                          (Signature authorized by phone)
19

20

21

22          IT IS SO ORDERED.

23 DATED: July 12, 2019.

24                                                            UNITED STATES DISTRICT JUDGE

25

26

27

28
                                                          2
                                                                                Stipulation and Order to Extend Time
